DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-2, 4 and 6-7 are objected to because of the following informalities:  
In claim 1, the term “components” is misspelled. 
In claim 2, the term “roller” is misspelled. 
In claim 4, the terms “holethat” should be changed into “hole that”. 
In claim 6, the terms “rollerin” should be changed into “roller in”. 
In claim 7, the term “affixed” is misspelled. 
In claim 7, the terms “atone” should be changed into “at one”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (US 5,051,549).
Regarding claim 1, Takano discloses a gear assembly (Fig. 1) for a dimmer switch, the gear assembly comprising: a plurality of positioning grooves (the recessed areas between the fixed conductors 8, Fig. 3) that are arranged on a housing (1) of the switch at intervals in a sequence (Fig. 3); a movable gear switching component (the combination of 4, 5, 6 and 7) installed on the housing, the movable gear switching component comprising a positioning component (7) and a biasing component (6) connected to the positioning component; the positioning component has a first position that is positioned and matched with a positioning groove, and in a second position separated from the positioning groove, the biasing components configured to apply a biasing force to the positioning component to move it toward the first position (Figures 3-4).
Regarding claim 2, Takano further discloses the positioning component is a roller (7) and in the first position a part of the roller is configured to extend into the positioning groove (Figures 3-4).
Regarding claim 3, Takano further discloses a first opening of the positioning groove is provided with one of an inclined surface or a curved surface that is configured to contact the roller (Figures 3-4).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al. (US 5,959,525) hereafter “Black”.
Regarding claim 10, Black discloses a dimmer and speed control switch (10) comprising a gear structure (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Thomas (US 5,598,917).
Regarding claim 4, Takano discloses most of the claim limitations except for the movable gear switching component comprises: a roller with a connecting shaft disposed in a middle of the roller; a mounting seat with a bottom, the bottom of the mounting seat being provided with a first mounting plate and a second mounting plate disposed on opposite sides of the roller; the first mounting plate and the second mounting plate are respectively provided with a first elongated hole that is configured to allow the connecting shaft to extend therethrough and limit a moving track of the connecting shaft.
Thomas teaches a contactor which includes a roller (14) with a connecting shaft (14a and 14c) disposed in a middle of the roller (Fig. 1); a mounting seat (12) with a bottom, the bottom of the mounting seat being provided with a first mounting plate and a second mounting plate disposed on opposite sides of the roller (the sidewalls of 12); the first mounting plate and the second mounting plate are respectively provided with a first elongated hole (the side opening) that is configured to allow the connecting shaft to extend therethrough and limit a moving track of the connecting shaft (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takano’s device according to known methods to incorporate the teachings of Thomas to employ a known structure for the roller in order to securely mount the roller inside the housing and prevent it from sliding off track.  
Regarding claim 5, the combination of Takano and Thomas further teaches the first elongated hole is provided with a second opening that extends through an end of a respective one of the first mounting plate and the second mounting plate that is opposite the bottom of the mounting seat, and a diameter of the second opening is smaller than a diameter of the connecting shaft (Figures 1-2 of Thomas, the body of shaft 14a has a larger diameter compared to the side openings).
Regarding claim 6, the combination of Takano and Thomas further teaches the housing is provided with a plurality of sets of static contact components arranged at intervals along a moving direction of the gear switching component, and a set of static contact components of the plurality of sets includes a first static contact and a second (8 of Takano); wherein the first static contact is disposed on one side of the roller and the second static contact is disposed on an other side of the roller in the moving direction of the gear switching component, and the connecting shaft is a metal shaft; and in the first position, a first end of the connecting shaft is in contact with the first static contact and the second end is in contact with the second static contact (Figures 3-4 of Takano).
Regarding claim 8, the combination of Takano and Thomas further teaches the gear switching component further comprises a push button (4 of Takano) that is configured to be disposed on the mounting seat; the push button being configured to be connected to the mounting seat by sliding into the housing through a sliding rail structure (Fig. 3 of Takano), wherein the sliding rail structure includes a sliding groove provided on an inner side of the housing, and at least one sliding block arranged on one side of the push button is configured to be connected and slide in the sliding groove (Figures 3-4 of Takano).

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art fails to disclose or teach a main shrapnel member configured to be affixed to the bottom of the mounting seat, the main shrapnel member comprising a first elastic arm and a second elastic arm separately arranged on both sides of the main shrapnel member and connected together at one end, an other end of the first elastic arm and the second elastic arm are configured to abut against the first end and the second end of the connecting shaft, respectively.
Regarding claim 9, the prior art fails to disclose or teach the push button is hooked and connected to the housing through an elastic hook structure, and the elastic hook structure comprises: a second elongated hole that is provided on a top surface of the housing, and an extending direction of the second elongated hole is arranged in parallel with the moving direction of the push button; at least one elastic hook is arranged on an other side of the push button, and the at least one elastic hook can be hooked with the housing after passing through the second elongated hole.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833